O’Donnell, J.,
concurring.
{¶ 18} I concur with the majority but write separately to emphasize that Civ.R. 4(A) addresses the duty of the clerk of courts. “Upon the filing of the complaint the clerk shall forthwith issue a summons for service upon each defendant listed in the complaint.” (Emphasis added.) While a clerk may wish to accommodate an attorney’s request to delay service, the clerk has no such discretion.
{¶ 19} If members of the bar feel strongly about the need to delay service of complaints upon defendants, they may seek to change the rule by appropriate request to this court. The rule as presently drafted, however, does not vest discretion in the clerk of courts to afford attorneys or parties special consideration when issuing service. A clerk who does so violates the rule by failing to “forthwith” issue the summons for service upon the defendants listed in the complaint.